DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiyama et al. US 2018/0095416 (Nishiyama).	
Regarding claim 1, Nishiyama teaches a developing cartridge for use with a drawer including a photosensitive drum and an electric terminal, the developing cartridge comprising: 

a developing roller (30) rotatable about an axis extending in a first direction, the developing roller being movable with the casing; 
a storage medium (61) having an electrical contact surface; and 
a holder (62) holding the electrical contact surface, and movable with the casing; 
wherein the casing is movable relative to the drawer in accordance with movement of the drawer from a first position (FIG. 4 and 5) in which the developing roller is separated from the photosensitive drum and the electrical contact surface is separated from the electric terminal to a second position (FIG. 8 and 9) in which the developing roller is in contact with the photosensitive drum and the electrical contact surface is in contact with the electric terminal.  
Regarding claim 2, Nishiyama teaches the developing cartridge according to claim 1, wherein the movement of the drawer (9) is for attaching the drawer to a housing of an image forming apparatus, and wherein the casing is movable relative to the drawer from the first position to the second position in a case where the drawer is attached to the housing (¶0057).  
Regarding claim 3, Nishiyama teaches the developing cartridge according to claim 2, wherein a portion of the casing is in contact with the housing in a case where the drawer is attached to the housing of the image forming - 28 -apparatus, and wherein the casing movable relative to the drawer from the first position to the second position after the portion of the casing is in contact with the housing (¶0081-¶0086).  
Regarding claim 4, Nishiyama teaches the developing cartridge according to claim 3, wherein the casing has a pressure receiving surface (50) positioned at a position opposite to the developing roller in a second direction crossing the first direction, the pressure receiving 
Regarding claim 5, Nishiyama teaches the developing cartridge according to claim 4, wherein the pressure receiving surface comprises: 
a first pressure receiving surface (50) positioned closer to one side of the casing in the first direction than a center of the casing in the first direction; and 
a second pressure receiving surface (64) positioned closer to another side of the casing in the first direction than the center of the casing in the first direction (FIG. 19).  
Regarding claim 6, Nishiyama teaches the developing cartridge according to claim 5, wherein the casing includes: 
a first outer surface positioned at the one side of the casing in the first direction, a second outer surface positioned at the another side of the casing in the first direction; 
a first cover (50) covering the first outer surface; and 
- 29 -a second cover (60) covering the second outer surface, wherein the first pressure receiving surface is an outer surface of the first cover, and wherein the second pressure receiving surface is an outer surface of the second cover (FIG. 1).  
Regarding claim 7, Nishiyama teaches the developing cartridge according to claim 6, wherein the holder is positioned at the first outer surface of the casing (FIG. 1). 
Regarding claim 8, Nishiyama teaches the developing cartridge according to claim 1, wherein the holder is movable relative to the casing in a direction crossing the electrical contact surface (FIG. 1).  
claim 9, Nishiyama teaches the developing cartridge according to claim 1, further comprising: 
a separation cam (lever 63) movable in the first direction relative to the casing, and movable together with the casing relative to the photosensitive drum in a direction crossing the first direction (FIG. 7); 
wherein the separation cam is in contact with a frame of the drawer in a case where the casing is at the first position, and wherein the separation cam is separable from the frame in a case where the casing is at the second position (¶0074-¶0079).  
Regarding claim 10, Nishiyama teaches the developing cartridge according to claim 9, wherein the developing roller is movable from a contact position in which the developing roller is in contact with the photosensitive drum to a separated position in which the developing roller is separated from the photosensitive drum in accordance with the movement of the separation cam to the first direction in a case where the - 30 -casing is at the second position (¶0074-¶0079).  
Regarding claim 11, Nishiyama teaches the developing cartridge according to claim 1, further comprising: a first boss (64) extending in the first direction from the casing, wherein the drawer has a support surface configured to allow the first boss to be seated and configure to receive a weight of the developing cartridge, wherein the first boss is seated on the support surface in a case where the casing is at the first position, and wherein the casing is pivotally movable from the first position to the second position about the first boss (¶0074-¶0079).  
Regarding claim 12, Nishiyama teaches the developing cartridge according to claim 11, wherein the drawer includes: 

a second boss (92) extending in the first direction, the second boss being positioned farther from the developing roller than the first boss is from the developing roller, the second boss being contactable with the lock lever, wherein the second boss is in contact with the lock lever and the lock lever is at the lock position in a case where the casing is at the first position, -31-wherein the lock lever is pressed by the second boss to move the lock lever to the released position in a case where the casing is at an intermediate position between the first position and the second position, and wherein the lock lever is at the lock position in a case where the casing is at the second position (¶0060-¶0066).  
Regarding claim 13, Nishiyama teaches a developing cartridge for use with a drawer including a frame and photosensitive drum, the developing cartridge comprising: 
a casing (10) configured to accommodate developing agent therein; 
a developing roller (30) rotatable about an axis extending in a first direction, the developing roller being movable with the casing; and 
a separation cam (50) movable in the first direction relative to the casing, and movable together with the casing relative to the photosensitive drum in a direction crossing the first direction (¶0074-¶0076); 
wherein the casing is movable relative to the drawer in accordance with movement of the drawer from a first position in which developing roller is separated from the photosensitive 
Regarding claim 14, Nishiyama teaches the developing cartridge according to claim 13, wherein the movement of the drawer is for attaching the drawer to a housing of an image forming apparatus, and wherein the casing is movable relative to the drawer from the first position to the second - 32 -position in a case where the drawer is attached to the housing (¶0074-¶0079).  
Regarding claim 15, Nishiyama teaches the developing cartridge according to claim 14, wherein a portion of the casing is in contact with the housing in a case where the drawer is attached to the housing of the image forming apparatus, and wherein the casing movable relative to the drawer from the first position to the second position after the portion of the casing is in contact with the housing (¶0074-¶0079).  
Regarding claim 16, Nishiyama teaches the developing cartridge according to claim 15, wherein the casing has a pressure receiving surface being positioned at a position opposite to the developing roller in a second direction crossing the first direction, the pressure receiving surface being in contact with the housing in a case where the drawer is attached to the housing of the image forming apparatus (¶0074-¶0079).  
Regarding claim 17, Nishiyama teaches the developing cartridge according to claim 16, wherein the pressure receiving surface comprises: 
a first pressure (50) receiving surface positioned closer to one side of the casing in the first direction than a center of the casing in the first direction; and 

Regarding claim 18, Nishiyama teaches the developing cartridge according to claim 17, wherein the casing includes: 
- 33 -a first outer surface(50) positioned at the one side of the casing in the first direction, a second outer surface positioned at the another side of the casing in the first direction; 
a first cover (50) covering the first outer surface; and 
- 29 -a second cover (60) covering the second outer surface, wherein the first pressure receiving surface is an outer surface of the first cover, and wherein the second pressure receiving surface is an outer surface of the second cover (FIG. 1).  
Regarding claim 19, Nishiyama teaches the developing cartridge according to claim 13, wherein the developing roller is movable from a contact position (FIG. 7) in which the developing roller is in contact with the photosensitive drum to a separated position (FIG. 8) in which the developing roller is separated from the photosensitive drum in accordance with the movement of the separation cam to the first direction in a case where the casing is at the second position.  
Regarding claim 20, Nishiyama teaches the developing cartridge according to claim 13, further comprising: 
a first boss (64) extending in the first direction from the casing, wherein the drawer has a support surface configured to allow the first boss to be seated and configure to receive a weight of the developing cartridge, wherein the first boss is seated on the support surface in a 
Regarding claim 21, Nishiyama teaches the developing cartridge according to claim 20, wherein the drawer includes: 
a lock lever (64) pivotally movable about a third axis crossing the first direction between a lock position and a released position in which the lock lever is positioned outward of the frame in the first direction relative to the lock position of the lock lever (¶0060), wherein the developing cartridge further includes: 
a second boss (92) extending in the first direction, the second boss being positioned farther from the developing roller than the first boss is from the developing roller, the second boss being contactable with the lock lever, wherein the second boss is in contact with the lock lever and the lock lever is at the lock position in a case where the casing is at the first position, -31-wherein the lock lever is pressed by the second boss to move the lock lever to the released position in a case where the casing is at an intermediate position between the first position and the second position, and wherein the lock lever is at the lock position in a case where the casing is at the second position (¶0060-¶0066).  
Regarding claim 22, Nishiyama teaches a developing cartridge for use with a drawer including a photosensitive drum, the developing cartridge comprising: 
a casing (10) configured to accommodate developing agent therein; 
a developing roller (30) rotatable about an axis extending in a first direction, the developing - 35 -roller being movable with the casing; and 
a first boss (64) extending in the first direction; 

Regarding claim 23, Nishiyama teaches the developing cartridge according to claim 22, wherein the movement of the drawer is for attaching the drawer to a housing of an image forming apparatus, and wherein the casing is movable relative to the drawer from the first position to the second position in a case where the drawer is attached to the housing (¶0074-¶0079).    
Regarding claim 24, Nishiyama teaches the developing cartridge according to claim 23, wherein a portion of the casing is in contact with the housing in a case where the drawer is attached to the housing of the image forming apparatus, and wherein the casing movable relative to the drawer from the first position to the second position after the portion of the casing is in contact with the housing (¶0074-¶0079).  
Regarding claim 25, Nishiyama teaches the developing cartridge according to claim 24, wherein the casing has a pressure receiving surface being positioned at a position opposite to the developing roller in a second - 36 -direction crossing the first direction, the pressure receiving surface being in contact with the housing in a case where the drawer is attached to the housing of the image forming apparatus.  
claim 26, Nishiyama teaches the developing cartridge according to claim 25, wherein the pressure receiving surface comprises: a first pressure receiving surface positioned closer to one side of the casing in the first direction than a center of the casing in the first direction; and a second pressure receiving surface positioned closer to another side of the casing in the first direction than the center of the casing in the first direction (¶0074-¶0079).   
Regarding claim 27, Nishiyama teaches the developing cartridge according to claim 26, wherein the casing includes: 
- 33 -a first outer surface(50) positioned at the one side of the casing in the first direction, a second outer surface positioned at the another side of the casing in the first direction; 
a first cover (50) covering the first outer surface; and 
- 29 -a second cover (60) covering the second outer surface, wherein the first pressure receiving surface is an outer surface of the first cover, and wherein the second pressure receiving surface is an outer surface of the second cover (FIG. 1).  
Regarding claim 28, Nishiyama teaches the developing cartridge according to claim 22, wherein the drawer includes: 
a lock lever (64) pivotally movable about a third axis crossing the first direction between a lock position and a released position in which the lock lever is positioned outward of the frame in the first direction relative to the lock position of the lock lever (¶0060), wherein the developing cartridge further includes: 
a second boss (92) extending in the first direction, the second boss being positioned farther from the developing roller than the first boss is from the developing roller, the second boss being contactable with the lock lever, wherein the second boss is in contact with the lock 
Regarding claim 29, Nishiyama teaches an image forming apparatus comprising: the drawer according to claim 1; and a housing to which the drawer is attachable (¶0003).  
Regarding claim 30, Nishiyama teaches the image forming apparatus according to claim 29, wherein the housing comprising a pressure portion, the pressure portion being contactable with the casing in accordance with the movement to the drawer (¶0037).  
Regarding claim 31, Nishiyama teaches the image forming apparatus according to claim 30, wherein the housing has an insertion opening through which the drawer passes in a case where the drawer is attached to the housing of the image forming apparatus; wherein the pressure portion is positioned at an edge of the insertion opening (¶0037).  
Regarding claim 32, Nishiyama teaches the image forming apparatus according to claim 31, wherein the pressure portion protrudes outward of the housing from the edge of the insertion opening (¶0037).  
Regarding claim 33, Nishiyama teaches an image forming apparatus comprising: the drawer according to claim 13; and a housing to which the drawer is attachable (¶0037).  
Regarding claim 34, Nishiyama teaches an image forming apparatus comprising: the drawer according to claim 22; and a housing to which the drawer is attachable (¶0037).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852